         Case 2:18-cv-00284-CMR Document 81 Filed 02/21/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: GENERIC                                  MDL 2724
PHARMACEUTICALS PRICING                         16-md-2724
ANTITRUST LITIGATION
                                                HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:
                                                Civil Action Nos.
Humana Inc. v. Actavis Elizabeth, LLC et al.
                                               18-3299
The Kroger Co., et al. v. Actavis Holdco U.S.,
Inc.                                           18-284



                                                ORAL ARGUMENT REQUESTED




     DEFENDANT LUPIN PHARMACEUTICALS, INC.’S MOTION TO DISMISS
        KROGER PLAINTIFFS’ AND HUMANA, INC.’S OVERARCHING
                        CONSPIRACY CLAIMS


       Pursuant to Federal Rule of Civil Procedure 12(b)(6), and for the reasons set forth in the

accompanying Memorandum of Law and in Defendants’ Memorandum of Law in Support of

Their Motion to Dismiss Plaintiffs’ Overarching Conspiracy Claims, Defendant Lupin

Pharmaceuticals, Inc. (“Lupin”) hereby moves this Court to dismiss the following claims against

Lupin with prejudice:

1.     Counts CVI-CX of Plaintiff Humana, Inc.’s Amended Complaint [No. 18-3299, Dkt. 30];

       and

2.     Count One of Plaintiffs The Kroger Co., Albertsons Companies LLC, and H.E. Butt

       Grocery Company L.P.’s (“Kroger Plaintiffs”) Complaint [No. 18-284, Dkt. 37].

       Pursuant to Rule 7.1(f) of the Local Rules of Civil Procedure, Lupin requests oral

argument on its Motion to Dismiss.
        Case 2:18-cv-00284-CMR Document 81 Filed 02/21/19 Page 2 of 2




February 21, 2019                         By: /s/ Leiv Blad

                                          Leiv Blad (pro hac vice)
                                          Zarema Jaramillo (pro hac vice)
                                          Katie Glynn (pro hac vice)
                                          LOWENSTEIN SANDLER LLP
                                          2200 Pennsylvania Avenue, NW
                                          Washington, DC 20037
                                          Phone: 202.753.3800
                                          Fax: 202.753.3838
                                          Email: lblad@lowenstein.com
                                          zjaramillo@lowenstein.com
                                          kglynn@lowenstein.com




                                      2
